     Case 2:18-cv-01180-RSM Document 16 Filed 12/04/18 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE




    MARIA DEL CARMEN MARTINEZ
    PATTERSON,
                                                        CASE NO. 2:18−cv−01180−RSM
                    Plaintiff(s),
         v.                                             ORDER SETTING
    AT&T SERVICES INC,                                  TRIAL DATE AND
                                                        RELATED DATES

                   Defendant(s).


      JURY TRIAL DATE                                          March 9, 2020

      Length of Trial                                          7 days

      Deadline for joining additional parties                  January 2, 2019

      Deadline for amending pleadings                          January 2, 2019

      Disclosure of expert testimony under                     September 11, 2019
            FRCP 26(a)(2)

      Deadline for filing motions related to discovery.
             Any such motions shall be noted for               October 11, 2019
             consideration pursuant to LCR 7(d)(3)

      Discovery completed by                                   November 12, 2019

      All dispositive motions must be filed by                 December 10, 2019
              and noted on the motion calendar no
              later than the fourth Friday thereafter
              (see LCR 7(d))



ORDER SETTING TRIAL DATE & RELATED DATES − 1
     Case 2:18-cv-01180-RSM Document 16 Filed 12/04/18 Page 2 of 5




      Mediation per LCR 39.1(c)(3), if requested
                                                          January 24, 2020
      by the parties, held no later than

      All motions in limine must be filed by              February 10, 2020
             and noted on the motion calendar no
             later than the THIRD Friday thereafter

      Agreed pretrial order due                           February 26, 2020

      Pretrial conference to be scheduled by
             the Court.

      Trial briefs, proposed voir dire questions,
            jury instructions, neutral statement of
            the case, and trial exhibits due              March 4, 2020

           These dates are set at the direction of the Court after reviewing the Joint

      Status Report and discovery plan submitted by the parties. All other dates are

      specified in the Local Civil Rules. If any of the dates identified in this Order

      or the Local Civil Rules fall on a weekend or federal holiday, the act or event

      shall be performed on the next business day. These are firm dates that can be

      changed only by order of the Court, not by agreement of counsel or the parties.

      The Court will alter these dates only upon good cause shown. Failure to

      complete discovery within the time allowed is not recognized as good cause.

           If the trial date assigned to this matter creates an irreconcilable conflict,

      counsel must notify the Deputy Clerk, Lowell Williams or Laurie Cuaresma by

      telephone at (206) 370−8521 within 10 days of the date of this Order and must

      set forth the exact nature of the conflict. A failure to do so will be deemed a

      waiver. Counsel must be prepared to begin trial on the date scheduled, but it

      should be understood that trial may have to await completion of other cases.




ORDER SETTING TRIAL DATE & RELATED DATES − 2
     Case 2:18-cv-01180-RSM Document 16 Filed 12/04/18 Page 3 of 5



            ALTERATIONS TO ELECTRONIC FILING PROCEDURES

           As of June 1, 2004, counsel shall be required to electronically file all

      documents with the court. Pro se litigants may file either electronically or in

      paper form. Information and procedures for electronic filing can be found on

      the Western District of Washington's website at
      https://www.wawd.uscourts.gov.

           The following alterations to the Electronic Filing Procedures apply in all

      cases pending before Judge Martinez:


           • Section III, Paragraph F: When the aggregate submittal to the Court

             (i.e., the motion, any declarations and exhibits, the proposed order,
             and the certification of service) exceeds 50 pages in length, a paper
             copy of the documents (3−hole punch, with dividers, banded or clipped
             as needed. No binders.) must be delivered to the Clerk's Office by 10:30
             a.m. the day after the filing. The chambers copy must be clearly marked
             with the words "Courtesy Copy of Electronic Filing for Chambers."
           • Section III, Paragraph L: Unless the proposed order is stipulated,

             agreed, or otherwise uncontested, the parties need not email a copy
             of the order to the judge's orders email address.

                                   PRIVACY POLICY

           Pursuant to the General Order of the Court regarding Public Access to

      Electronic Case Files (filed May 29, 2003), parties are to redact the following

      information from documents and exhibits before they are filed with the court:


           • Dates of Birth − redact to the year of birth
           • Names of Minor Children − redact to the initials


ORDER SETTING TRIAL DATE & RELATED DATES − 3
     Case 2:18-cv-01180-RSM Document 16 Filed 12/04/18 Page 4 of 5




           • Social Security Numbers and Taxpayer−Identification Numbers − redact
               in their entirety
           • Financial Accounting Information − redact to the last four digits

           • Passport Numbers and Drivers License Numbers − redact in their
               entirety

           The General Order was issued pursuant to the official policy on privacy

      adopted by the Judicial Conference of the United States and can be found on

      the court's website at https://www.wawd.uscourts.gov/docs. All documents

      filed in the above−captioned matter must comply with the Privacy Policy and

      the General Order.

                                     COOPERATION

           As required by LCR 37(a), all discovery matters are to be resolved by

      agreement if possible. Counsel are further directed to cooperate in preparing

      the final Pretrial Order in the format required by LCR 16.1, except as ordered

      below.

                                        EXHIBITS

           The original and one copy of the trial exhibits are to be delivered

      to chambers seven days before the trial date. Each exhibit shall be clearly

      marked. Exhibit tags are available in the Clerk's Office.

           The Court hereby alters the LCR 16.1 procedure for numbering exhibits:

      Plaintiff's exhibits shall be numbered consecutively beginning with the

      number "1"(one). Defendant's exhibits shall be numbered consecutively

      beginning with "A−1" (one). Duplicate documents shall not be listed

      twice. Once a party has identified an exhibit in the Pretrial Order, any party


ORDER SETTING TRIAL DATE & RELATED DATES − 4
     Case 2:18-cv-01180-RSM Document 16 Filed 12/04/18 Page 5 of 5



      may use it. Each set of exhibits shall be submitted in a three−ring binder with

      appropriately numbered tabs.

                                     SETTLEMENT

           Should this case settle, counsel shall immediately notify Lowell Williams

      or Laurie Cuaresma, at (206) 370−8521. Pursuant to LCR 3(b), an attorney

      who fails to give the courtroom deputy prompt notice of settlement may be

      subject to such sanctions or discipline as the Court deems appropriate.


         DATED: December 4, 2018




                                             Honorable Ricardo S. Martinez
                                             United States District Judge




ORDER SETTING TRIAL DATE & RELATED DATES − 5
